


Exhibit 10.28

 

RESTRICTED STOCK UNIT AGREEMENT

 

Grantee: Ramesh Srinivasan

 

Grant Date: December 14, 2012

 

 

 

Plan: 2010 Long-Term Incentive Plan

 

Number of Units: 66,122 (target)

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the Grant Date
specified above between Bally Technologies, Inc., a Nevada corporation (the
“Company”), and the Grantee specified above, pursuant to the Plan specified
above as in effect and as amended from time to time.

 

1.                                            Incorporation By Reference. This
Agreement is subject in all respects to the terms and provisions of the Plan,
all of which are by this reference made a part of and incorporated in this
Agreement.  Any capitalized term not defined in this Agreement shall have the
meaning ascribed to it in the Plan.  If and to the extent this Agreement and the
Plan conflict, the Plan shall control.

 

2.                                            Grant of Restricted Stock Units.
The Company grants to the Grantee, as of the Grant Date specified above, an
award of a number of restricted stock units equal to the Number of Units
specified above (the “Restricted Stock Units”).  Each Restricted Stock Unit
represents the right of the Grantee to receive one share of the common stock,
$.10 par value, of the Company (the “Shares”) pursuant to the terms and
conditions of this Agreement.

 

3.                                            Vesting of the Restricted Stock
Units. Except as otherwise provided in the Employment Agreement, dated as of
November 14, 2012, between the Company and the Grantee, as amended from time to
time (the “Employment Agreement”), the Restricted Stock Units shall vest (i.e.,
become nonforfeitable) in accordance with Appendix A, attached hereto, so long
as the Grantee remains in continuous service with the Company through any
applicable vesting date.  Restricted Stock Units that have vested and are no
longer subject to forfeiture are referred herein to as “Vested Units.” 
Restricted Stock Units that have not yet vested and thus remain subject to
forfeiture are referred herein to as “Unvested Units.”

 

4.                                            Settlement of Restricted Stock
Units.  Each Vested Unit will be settled by the delivery of one Share (subject
to adjustment under the Plan) to the Grantee or, in the event of the Grantee’s
death, to the Grantee’s estate, heir or beneficiary, on the applicable vesting
date; provided that the Grantee has satisfied all of the tax withholding
obligations in connection with the vesting of the award, and that the Grantee
has completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the Shares.  No fractional shares will be issued under this Agreement.

 

5.                                            Rights as a Stockholder. The
Grantee shall have no rights as a stockholder (including, without limitation,
any voting rights with respect to the Shares subject to the Restricted Stock
Units) with respect to either the Restricted Stock Units granted hereunder or
the Shares underlying the Restricted Stock Units, unless and until such Shares
are issued in respect of Vested Units, and then only to the extent of such
issued Shares.

 

6.                                            Forfeiture of Unvested Units.
Except as otherwise provided in the Employment Agreement or any amendment
thereto, if the Grantee’s service with the Company ceases, all Unvested Units
shall be immediately forfeited.

 

7.                                            Withholding Taxes. The Company has
the right to deduct or otherwise effect a withholding of the amount of any taxes
(including, but not limited to, any FICA, FUTA, and similar taxes) required by
federal, state, local or foreign laws to be withheld or otherwise deducted and
paid with respect to the grant, vesting or settlement of the Restricted Stock
Units; or, in lieu of such withholding, to require that the Grantee

 

1

--------------------------------------------------------------------------------


 

pay to the Company in cash (or, at the sole discretion of the Board or the
Committee, in the form of Shares) the amount of any taxes required to be
withheld or otherwise deducted and paid by the Company or its Subsidiary in
connection with the grant, vesting or settlement of the Restricted Stock Units. 
Unless the tax withholding obligations of the Company or any affiliate are
satisfied, the Company will have no obligation to issue a certificate for any of
the Shares subject to the Restricted Stock Units (whether vested or unvested).

 

8.                                            Non-transferability. Neither the
Grantee nor the Grantee’s beneficiaries shall sell, exchange, transfer, assign,
or otherwise dispose of any Restricted Stock Units (whether vested or unvested)
or any rights or interests therein (including any Shares subject to Restricted
Stock Units (whether vested or unvested) that have not yet been delivered to the
Grantee).  The Grantee shall not pledge, encumber, or otherwise hypothecate the
Restricted Stock Units (whether vested or unvested) or any rights or interests
therein (including any Shares subject to Restricted Stock Units (whether vested
or unvested) that have not yet been delivered to the Grantee) in any way at any
time.  The Restricted Stock Units (and any undelivered Shares subject thereto)
shall not be subject to execution, attachment, or similar legal process.  Any
attempted sale, pledge, or other disposition of the Restricted Stock Units (or
any undelivered Shares subject thereto) in violation of this paragraph shall be
void and of no force or effect.

 

9.                                            Entire Agreement; Amendment. This
Agreement contains the entire agreement between the parties and supersedes other
oral and written agreements previously entered into by the parties concerning
the same subject matter.  This Agreement may be modified or rescinded only with
the written consent of both parties.

 

10.                                     Governing Law. Nevada law shall govern
this Agreement and its interpretation.  The issuance of the Restricted Stock
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any federal and state securities laws, rules, and
regulations (including but not limited to the Securities Act, the Exchange Act,
and the respective rules and regulations promulgated thereunder) and any other
applicable law or regulation.

 

11.                                     Binding Effect. This Agreement shall
bind and inure to the benefit of the Company and its successors and assigns.

 

12.                                     Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which, taken together, shall constitute one and the same instrument.

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Neil Davidson

 

/s/ Ramesh Srinivasan

 

Neil Davidson

 

Ramesh Srinivasan

 

2

--------------------------------------------------------------------------------


 

Appendix A

 

The Restricted Stock Units shall vest as follows, subject to continued
employment through the applicable vesting date.

 

1)                                     Vesting.

 

a)                                     For each Performance Period:

i)                                         22,040 Restricted Stock Units shall
vest if the CAGR of the Company’s TSR is 10 percent;

ii)                                      11,020 Restricted Stock Units shall
vest if the CAGR of the Company’s TSR is 8 percent;

iii)                                   11,021 to 22,039 Restricted Stock Units
(subject to linear interpolation) shall vest if the CAGR of the Company’s TSR is
between 8 to 10 percent; and

iv)                                  0 Restricted Stock Units shall vest if the
CAGR of the Company’s TSR is below 8 percent.

 

b)                                     Any Restricted Stock Units that could
have, but did not vest in the first or second Performance Period, shall vest at
the end of the second or third Performance Period, as applicable, as follows:

i)                                         100 percent if the CAGR of the
Company’s TSR is 10 percent;

ii)                                      50 percent if the CAGR of the Company’s
TSR is 8 percent; and

iii)                                   50 to 100 percent (subject to linear
interpolation) if the CAGR of the Company’s TSR is between 8 to 10 percent.

 

2)                                     Definitions.

 

a)                                     “CAGR” shall mean Compound Annual Growth
Rate from the Starting Stock Price to the Closing Stock Price.

b)                                     “Closing Stock Price” shall mean the
average closing stock price over the 20-day trading period ending on the last
trading day of the applicable Performance Period.

c)                                      “Performance Period” shall mean each of
the following three periods: December 14, 2012 – December 13, 2013, December 14,
2013 – December 13, 2014 and December 14, 2014 – December 13, 2015.

d)                                     “Starting Stock Price” shall mean the
average closing stock price over the 20-day trading period ending on the Grant
Date.

e)                                      “TSR” mean Total Shareholder Return.

 

3

--------------------------------------------------------------------------------

 
